internal_revenue_service number release date index number ------------------------- ------------------------------------------- ---------------------------- ------------------- -------------------------------------------- legend department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------------ ---------------------------------------------------- telephone number ---------------------- refer reply to cc psi b05 plr-121571-13 date november taxpayer ------------------------------------------------------------ ---------------------------- b v w x y defendant dear ------------- ----- -------------- ---------------- ---------------- ---------------- -------------------------------- this letter responds to a letter dated date and subsequent correspondence submitted on behalf of taxpayer regarding the proper allocation of certain employee pension expenses between taxpayer’s patronage income and nonpatronage income for purposes of sec_1382 of the internal_revenue_code taxpayer is a farmer-owned cooperative originally formed to market b taxpayer markets the b and other farm products nationally and internationally this ruling_request relates to the taxpayer’s proposal to use a portion of certain litigation settlement proceeds to make a special contribution to taxpayer’s retirement_plan for its employees taxpayer recently received a payment of dollar_figurex from defendant and certain of its affiliates to settle litigation relating to defendant’s actions that caused harm to taxpayer’s business taxpayer proposes to use approximately dollar_figurey of those plr-121571-13 settlement proceeds to make a special contribution to the defined benefit pension_plan that taxpayer maintains for its employees that plan is currently underfunded taxpayer allocates its income and deductions between patronage business and its nonpatronage business as required by sec_1382 of the code taxpayer’s patronage business typically operates at close to break-even since it annually distributes substantially_all of its patronage-sourced book income as patronage_dividends pursuant to the requirements of its bylaws with respect to taxpayer’s nonpatronage business it has operated at a slight loss recently after showing significant profit in prior years largely as a result of high b volumes in its nonpatronage business taxpayer has considered how it will be required to allocate the dollar_figurex settlement payment between its patronage business and its nonpatronage business on schedule g of form c taxpayer believes that it should a treat the portion of the settlement payment that relates to lost income on the patronage side of its business as patronage income on schedule g and b treat the balance of the settlement payment which reflects compensatory payments for lost income on the nonpatronage side of its business and punitive_damages as income allocated to its nonpatronage business based on the forgoing taxpayer request a ruling that it may allocate the deduction associated with the special pension_plan contribution between its patronage business and nonpatronage business for purposes of sec_1382 in the same manner as it allocates the litigation settlement payment taxpayer represents that this approach will result in taxpayer allocating approximately dollar_figurev of the dollar_figurex litigation settlement payment to taxpayer’s patronage business and approximately dollar_figurew of the litigation settlement to taxpayer’s nonpatronage business neither taxpayer nor we are aware of any authority that directly addresses the use of litigation settlement proceeds to fund an underfunded pension_plan nevertheless it is indisputable that a cooperative like taxpayer must allocate its income and deductions between its patronage and nonpatronage businesses dependent on which side created the income and deduction revrul_74_161 1974_1_cb_247 and revrul_82_76 1982_1_cb_118 relate to a taxable cooperative’s allocation of certain tax expenses between patronage and nonpatronage income revrul_74_161 dealt with state income taxes the facts of the ruling indicate that the state in which the cooperative operates imposes an income_tax on the cooperative’s net profit derived from its nonmember business because the state_income_tax related only to earnings associated with the nonmember ie nonpatronage business the ruling concluded that the deduction associated with the state tax should be allocated entirely to the cooperative’s nonpatronage business revrul_82_76 dealt with a state business and corporate privilege_tax imposed on a taxable cooperative the facts of the ruling indicate that the business and corporation privilege_tax was imposed on the cooperative with respect to the cooperative’s income derived from plr-121571-13 both its patronage and nonpatronage business the ruling concluded that the cooperative must allocate to both its patronage and nonpatronage sourced income the tax imposed by state x as the foregoing rulings illustrate the concept that the allocation of an expense between a cooperative’s patronage and nonpatronage income will depend on the facts relating to the expense where an expense arises from the generation of income on the nonpatronage side of the cooperative’s business the expense will be allocated entirely to the nonpatronage side as in revrul_74_161 conversely if the expense arises from the generation of income on the patronage side of the business exclusively then the deduction will be allocated entirely against the cooperative’s patronage income where the expense arises from the generation of income on both the patronage and nonpatronage sides of the cooperative’s business the expense will be properly allocated to both sides of the business as in revrul_82_76 in this instance taxpayer is funding a pension_plan for its employees the employees are involved in the generation of income from both the patronage and nonpatronage side of taxpayer’s business accordingly taxpayer should allocate the deduction for the payment between its patronage and nonpatronge income in the same proportion that it has allocated the receipt of the settlement amount between its patronage and nonpatronage income based solely on taxpayer’s representations and the discussion of the facts and law above we rule that taxpayer must allocate the deduction associated with the special pension_plan contribution between its patronage business and nonpatronage business for purposes of sec_1382 of the code in the same manner as it allocates the litigation settlement payment no opinion is expressed or implied regarding the application of any other provision in the code or regulations this ruling is directed only to the taxpayer that requested it under sec_6110 of the code it may not be used or cited as precedent in accordance with a power_of_attorney filed with the request a copy of the ruling is being sent to your authorized representative sincerely yours paul handleman chief branch office of associate chief_counsel passthroughs and special industries enclosure cc
